 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement is made and entered into as of December 6, 2007,
by and between EMAGEON INC., a Delaware corporation (the “Company”), and CHRIS
E. PERKINS, an individual resident of the State of Georgia (the “Executive”),
the terms and conditions of which are as follows:
SECTION 1. EFFECTIVE DATE; TERM OF EMPLOYMENT
     (a) The Company shall employ Executive as Executive Vice President and
Chief Operating Officer during the term of his employment, subject to the terms
and conditions set forth in this Employment Agreement, and Executive hereby
accepts such employment.
     (b) The effective date of this Employment Agreement (the “Effective Date”)
shall be December 6, 2007.
     (c) Unless earlier terminated as provided herein, Executive’s employment
under this Employment Agreement shall be for a rolling, twelve (12) month term
(the “Term”) commencing on the Effective Date, and shall be deemed to
automatically, without further action by either the Company or Executive, extend
each day for an additional day, such that the remaining term of the Employment
Agreement shall continue to be twelve months; provided, however, that either
party may, by written notice to the other, cause this Employment Agreement to
cease to extend automatically and, upon such notice, the “Term” of this
Employment Agreement shall be the twelve months following the date of such
notice. If no such notice to cease to extend has been given and the Executive’s
employment is terminated by the Executive for Good Reason or by the Company
without Cause, for purposes of calculating the Severance Period as defined in
Section 5(c)(2) below, the remaining Term of this Employment Agreement shall be
deemed to be twelve months from the Executive’s Date of Termination.
SECTION 2. POSITION AND DUTIES AND RESPONSIBILITIES
     (a) Position. Executive shall serve as Executive Vice President and Chief
Operating Officer of the Company.
     (b) Duties and Responsibilities. Executive’s duties and responsibilities
shall be those normally associated with the position of Executive Vice President
and Chief Operating Officer, plus any additional duties and responsibilities
that the Chief Executive Officer (“CEO”) or Board of Directors (the “Board”) of
the Company from time to time may assign orally or in writing to Executive.
Executive shall report to the CEO and shall have such powers as may be delegated
to him by the CEO. Executive shall undertake to perform all Executive’s duties
and responsibilities for the Company in good faith and on a full-time basis and
shall at all times act in the course of Executive’s employment under this
Employment Agreement in the best interest of the Company, provided that
Executive may serve on corporate, civic, educational or charitable boards or
committees, if such service does not materially conflict with or impair
Executive’s ability to discharge his fiduciary and other responsibilities to the
Company under this Employment Agreement and applicable law; provided, that
Executive may only serve on a corporate board or board committee with the
approval of the Governance Committee of the Board.

 



--------------------------------------------------------------------------------



 



SECTION 3. COMPENSATION AND BENEFITS
     (a) Base Salary. Executive’s initial base salary shall be Three Hundred
Thirty Thousand Dollars ($330,000) per year (“Base Salary”), which Base Salary
shall be payable in accordance with the Company’s standard payroll practices and
policies for executive officers and shall be subject to such withholdings as
required by law or as otherwise permissible under such practices or policies.
The Base Salary shall be subject to periodic increases (but not decreases) as
determined by the Compensation Committee of the Board.
     (b) Annual Bonus and Other Incentive Compensation. During the Term,
Executive shall be eligible to receive an annual bonus based upon achieving
targeted financial objectives or other performance goals, in accordance with the
annual bonus plan established by the Compensation Committee of the Board.
Executive shall also be eligible to participate in such other annual bonus and
incentive compensation programs as the Board shall make available to executive
officers.
     (c) Employee Benefit Plans. Executive shall be entitled to participate in
the equity compensation and employee benefit plans, programs and policies
(including health, life, disability, dental and retirement plans) maintained by
the Company that cover executive officers in accordance with the terms and
conditions of such plans, programs and policies as in effect from time to time.
     (d) Vacation. Executive shall be entitled to four (4) weeks of paid time
off for vacation in addition to paid time off for illness, holidays and personal
reasons in accordance with the Company’s plans, policies and practices in effect
from time to time for executive officers. Such paid vacation shall be taken at
such time or times so as not to materially and adversely interfere with the
business of the Company.
     (e) Business Expenses. Executive shall have the right to be promptly
reimbursed for Executive’s reasonable and appropriate business expenses which
Executive incurs in connection with the performance of Executive’s duties and
responsibilities under this Employment Agreement in accordance with the
Company’s expense reimbursement policies and procedures for its executive
officers.
     (f) Directors’ and Officers’ Insurance. Effective as of the Effective Date,
the Company shall take all reasonable steps to ensure that Executive has been
provided with adequate coverage under a directors’ and officers’ liability
insurance policy.
SECTION 4. TERMINATION OF EMPLOYMENT
     (a) Death. Executive’s employment shall terminate automatically upon
Executive’s death.
     (b) Disability. The Company shall have the right to terminate Executive’s
employment on or after the date Executive incurs a Disability. The term
“Disability” as used in this Employment Agreement shall have the meaning
ascribed to such term in the Company’s long-term disability plan covering the
Executive, or in the absence of such plan, a meaning consistent with
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”).

2



--------------------------------------------------------------------------------



 



The existence of a Disability shall be determined by the Compensation Committee
of the Board in good faith based upon the information provided to the Committee.
     (c) Termination by the Company. The Company may terminate Executive’s
employment at any time with or without Cause. The term “Cause” as used in this
Employment Agreement shall mean any of the following reasons:
     (1) Executive’s willful and continued breach of his duties after written
demand for performance has been made (other than any such failure resulting from
incapacity due to physical or mental illness, and specifically excluding any
failure by Executive, after reasonable efforts, to meet performance expectations
and any failure by Executive to follow directions or take any action that
Executive considers in good faith to be in violation of any applicable
professional or ethical rules or obligations);
     (2) Executive’s willfully engaging in illegal conduct or gross misconduct
that is demonstrably and materially injurious to the Company;
     (3) Executive’s material breach of this Employment Agreement, any other
material agreement with the Company, or any Company policy, where such breach
proves to be demonstrably and materially injurious to the Company;
     (4) Executive’s breach of any of the covenants contained in Section 7 of
this Employment Agreement relating to confidentiality, non-solicitation or
non-competition; or
     (5) Executive’s conviction of a felony or a serious misdemeanor involving
moral turpitude, theft or dishonesty.
     With respect to paragraphs (1), (2) and (3) above, Executive shall not be
deemed to have been involuntarily terminated for Cause unless and until there
shall have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board (after reasonable notice to Executive and an
opportunity for him, together with his counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in paragraphs (1), (2), or (3) and specifying the
particulars thereof in detail. For purposes of this Employment Agreement, no act
or failure to act by Executive shall be deemed to be “willful” unless done or
omitted to be done by Executive not in good faith and without reasonable belief
that Executive’s action or omission was in the best interests of the Company.
     (d) Termination by the Executive. The Executive shall have the right to
resign at any time, with or without Good Reason. The term “Good Reason” shall
mean the occurrence (without Executive’s express written consent) of any one of
the following acts by the Company, or failures by the Company to act, unless, in
the case of any act or failure to act described below, such act or failure to
act is corrected by the Company prior to the Date of Termination specified in
the notice of termination given in respect thereof:
     (1) a material reduction in Executive’s duties or responsibilities;
provided, however, that the fact that Executive’s employment after a merger,
acquisition or other

3



--------------------------------------------------------------------------------



 



corporate transaction shall be with a non-publicly traded subsidiary of an
entity resulting from such merger, acquisition or other corporate transaction,
if that is the case, shall not of itself be deemed a material reduction in
Executive’s duties or responsibilities for purposes of this paragraph;
     (2) a material reduction in Executive’s Base Salary or the initial target
bonus percentage for Executive as established by the Compensation Committee of
the Board upon the effective date of this Agreement;
     (3) the relocation of Executive’s office from its location on the Effective
Date to a location more than 35 miles away; or
     (4) the Company’s material breach of any other provision of this Employment
Agreement.
     Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness, except for a Disability as defined in Section 4(b) above. Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.
     Any claim of Good Reason shall be communicated by the Executive to the
Company in writing within 90 days of the date of the event(s) giving rise to
Executive’s claim of Good Reason and shall specifically identify the factual
details concerning such event(s) giving rise to Executive’s claim of Good Reason
under this Section 4(d). The Company shall have an opportunity of at least 30
days to cure any claimed event of Good Reason prior to the specified Date of
Termination.
     (e) Expiration of Term. Executive’s employment shall automatically
terminate upon the expiration of the Term of this Employment Agreement.
     (f) Date of Termination. Executive’s Date of Termination shall be the
earliest to occur of (i) the date specified in the notice of termination (which,
unless otherwise required by this Employment Agreement, may be immediate) as the
date upon which Executive’s employment with the Company is to cease, (ii) the
date of Executive’s death, (iii) in the event of Executive’s Disability, the
date determined by the Board, or (iv) the last day of the Term of this
Employment Agreement. In the case of termination by Executive for Good Reason,
the Date of Termination shall not be less than thirty (30) days nor more than
sixty (60) days from the date the notice of termination is given, unless the
Company specifies an earlier Date of Termination. In the case of a voluntary
termination by Executive without Good Reason, the Date of Termination shall not
be less than sixty (60) days from the date the notice of termination is given,
unless the Company specifies an earlier Date of Termination.
SECTION 5. OBLIGATIONS OF THE COMPANY UPON TERMINATION
     (a) Termination for Death, Disability, Cause or Expiration of Term. If
Executive’s employment terminates because of the Executive’s death or Disability
or the expiration of the Term of this Employment Agreement, or if the Company
terminates the Executive’s employment for Cause, the Company’s only obligation
under this Employment Agreement shall be to pay

4



--------------------------------------------------------------------------------



 



Executive, or, if Executive dies, Executive’s estate, any earned but unpaid Base
Salary then in effect under Section 3(a), through Executive’s Date of
Termination; provided that Executive shall have such rights under the Company’s
benefit plans as are provided in such plans.
     (b) Executive’s Voluntary Termination Without Good Reason. If the Executive
resigns his employment without Good Reason, the Company’s only obligation under
this Employment Agreement shall be to pay Executive any earned but unpaid Base
Salary then in effect under Section 3(a), through Executive’s Date of
Termination; provided that Executive shall have such rights under the Company’s
benefit plans as are provided in such plans.
     (c) Termination by Company Without Cause; Termination by Executive For Good
Reason. If the Company terminates Executive’s employment other than for Cause,
death or Disability or if Executive resigns for Good Reason, the Company shall
(in lieu of any severance benefits under any Company severance program) pay or
provide to Executive compensation and benefits as follows:
     (1) Executive will continue to receive his Base Salary as then in effect
through his Date of Termination.
     (2) Subject to the special payment rules in subsection (6) below, Executive
shall receive, no later than 30 days after Executive’s Date of Termination, a
lump sum payment equal to (i) Executive’s monthly Base Salary plus 1/12 of
Executive’s target annual bonus for the year in which Executive’s Date of
Termination occurs, calculated as if all target financial and other performance
goals were attained, multiplied by (ii) the number of months in the Severance
Period. The “Severance Period” shall be the 12-month period commencing on
Executive’s Date of Termination.
     The lump sum payment under this paragraph (2) shall not alter the amounts
Executive is entitled to receive under the benefit plans described in paragraph
(3) below. Benefits under such plans shall be determined as if Executive had
continued to receive his Base Salary over the applicable Severance Period rather
than in a lump sum.
     (3) Pursuant to COBRA, Executive may elect to continue the group health and
dental care coverage provided to Executive at his Date of Termination, including
any spousal or dependent coverage in effect on such Date of Termination. Subject
to the special payment rules for specified employees in subsection (6) below,
within 30 days after Executive’s Date of Termination, the Company will pay to
Executive an amount equal to the full monthly COBRA premium for the group health
and dental coverage Executive had in place on the Date of Termination less the
monthly cost Executive was paying for such coverages at the time of termination,
multiplied by the number of full or partial months during the Severance Period.
In addition, subject to the special payment rules in subsection (6) below, if
the Company maintains any individual executive life insurance policy (or
policies) for Executive, the Company shall pay the Executive within 30 days
after Executive’s Date of Termination, a lump sum payment equal to the monthly
amount of the premiums for such policy or policies as of the Date of
Termination, multiplied by the number of full or partial months during the
Severance Period. If the terms of any benefit plan referred to in this paragraph
(3), or the laws applicable to such

5



--------------------------------------------------------------------------------



 



plan do not permit continued participation by Executive, then the Company will
pay Executive within 30 days after his Date of Termination a lump sum amount
equal to the estimated costs of such coverage(s) for the applicable Severance
Period, as determined by the Company in good faith.
     (4) Executive will become fully vested in all stock options, stock
appreciation rights, restricted stock and restricted stock units held by the
Executive as of the Executive’s Date of Termination. To the extent necessary,
this Employment Agreement is hereby deemed an amendment of any such outstanding
stock option or other equity award.
     (5) Except as expressly provided herein, all other fringe benefits provided
to Executive as an active employee of the Company (e.g., long-term disability,
AD&D, etc.), shall cease on his Date of Termination (except to the extent
Executive has already qualified for benefits under any such program), provided
that any conversion or extension rights applicable to such benefits shall be
made available to Executive at his Date of Termination or when such coverages
otherwise cease.
     (6) It is the intent of the Company that all payments payable to the
Executive pursuant to this Section 5 shall be exempt from Section 409A of the
Code as short-term deferrals. However, if, at the time of Executive’s Date of
Termination, Executive is a “specified employee” and if the Company reasonably
determines that any payment to Executive pursuant to this Employment Agreement
is not exempt as a short-term deferral and must be delayed for six-months to
avoid a violation of Section 409A(a)(2)(B) of the Code, such payment shall be
paid on the next business day following the six-month anniversary of the
Executive’s Date of Termination. For purposes of this Employment Agreement,
whether Executive is a “specified employee” shall be determined under the rules
set forth in Section 409A of the Code and the regulations and other guidance
promulgated thereunder, plus any policies and elections properly made by the
Company in accordance with such guidance.
     (d) Release of Claims. To be entitled to any of the compensation and
benefits described above in Section 5(c), the Executive shall sign a release of
claims in the form required by the Company. No payments shall be made under
Section 5(c) until such release has been properly executed and delivered to the
Company and until the expiration of the revocation period, if any, provided
under the release. If the release is not properly executed by the Executive and
delivered to the Company within the reasonable time periods specified in the
release, the Company’s obligations under Section 5(c) will terminate.
     (e) Full Settlement; No Obligation to Mitigate. The Company’s obligation to
make the payments provided for in this Employment Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Employment Agreement and, except as explicitly provided herein, such amounts
shall not be reduced whether or not Executive obtains other employment.

6



--------------------------------------------------------------------------------



 



SECTION 6. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.
     (a) Anything in this Employment Agreement to the contrary notwithstanding
and except as set forth below, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Employment Agreement or otherwise, but determined without regard to any
additional payments required under this Section 6) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.
     (b) Subject to the provisions of Section 6(c), all determinations required
to be made under this Section 6, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
used in arriving at such determination, shall be made by a certified public
accounting firm selected by Executive (other than the Company’s regular
accounting firm) and reasonably acceptable to the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and Executive within 15 business days of the receipt of notice from Executive
that there has been a Payment, or such earlier time as is reasonably requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 6, shall be paid by the Company to Executive within five days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 6(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.
     (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment (or an additional Gross-Up Payment). Such
notification shall be given as soon as practicable but no later than ten
business days after Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the

7



--------------------------------------------------------------------------------



 



Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:
     (1) give the Company any information reasonably requested by the Company
relating to such claim,
     (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (3) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (4) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 6(c), the Company shall control all proceedings taken in connection
with such contest (to the extent applicable to the Excise Tax and the Gross-Up
Payment) and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Executive to pay such claim and sue for a refund, the
Company shall, if permitted by law, advance the amount of such payment to
Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
     (d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 6(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 6(c) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount

8



--------------------------------------------------------------------------------



 



advanced by the Company pursuant to Section 6(c), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.
     (e) Notwithstanding the foregoing, (i) each Gross-Up Payment required to be
made by the Company to Executive hereunder and each repayment of a Gross-Up
Payment required to be made by Executive to the Company hereunder shall be paid
no later than the end of the calendar year next following the calendar year in
which Executive remits the corresponding taxes to the Internal Revenue Service,
and (ii) each reimbursement of expenses related to a tax audit or litigation
addressing the existence or amount of a tax liability required to be made by the
Company to Executive hereunder and each repayment of such a reimbursement
required to be made by Executive to the Company hereunder shall be paid no later
than the end of the calendar year next following the calendar year in which
Executive remits to the Internal Revenue Service the taxes that are the subject
of the audit or litigation or, where as a result of the audit or litigation no
taxes are due or are remitted but other reimbursable costs and/or expenses have
been incurred, the end of the calendar year following the calendar year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation.
SECTION 7. COVENANTS BY EXECUTIVE.
     (a) General. Executive and the Company understand and agree that the
purpose of the provisions of this Section 7 is to protect legitimate business
interests of the Company, as more fully described below, and is not intended in
an unreasonable manner to impair or infringe upon Executive’s right to work or
earn a living after termination or expiration of this Employment Agreement.
Executive hereby acknowledges that Executive has received and will continue to
receive good and valuable consideration for the restrictions set forth in this
Section 7 in the form of the compensation and benefits provided for herein as
well as other consideration. Therefore, Executive shall be subject to the
restrictions set forth in this Section 7.
     (b) Definitions. The following capitalized terms used in this Section 7
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and plural forms of such terms:
     (1) “Competitive Services” means the business of providing intelligent
visual medical systems, and providing enterprise-level information technology
solutions for the clinical analysis and management of digital medical images. A
“Company Competitor” is a Person that sells, licenses or otherwise offers
Competitive Services to its customers, clients or end users.
     (2) “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.

9



--------------------------------------------------------------------------------



 



     (3) “Principal or Representative” means a principal, owner, partner,
stockholder, joint venturer, investor, lender, member, trustee, director,
advisor, officer, manager, employee, agent, representative or consultant.
     (4) “Protected Customers” mean customers of the Company within the United
States or prospective customers of the Company within the United States that
have been actively solicited by the Company. After Executive’s Date of
Termination, Protected Customers shall include only those customers and
prospective customers of the Company with whom Executive had material contact
during his employment with the Company (with “material contact” meaning direct
personal contact or direct supervisory contact with other employees or personnel
of the Company who in turn had direct personal contact with the prospective
customers), or about whom Executive learned or had ready access to Confidential
Information, during the one year period immediately prior to the Date of
Termination of the Executive.
     (5) “Restricted Period” means the period of time beginning on the Effective
Date and ending on the date that is twelve months after Executive’s Date of
Termination.
     (c) The Company’s Property.
     (1) Upon the termination of Executive’s employment for any reason or, if
earlier, upon the Company’s request, Executive shall promptly return all
“Property” which had been entrusted or made available to Executive by the
Company.
     (2) The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Executive during Executive’s employment by the Company and, if
applicable, any of its affiliates (and any duplicates of any such property)
together with any and all information, ideas, concepts, discoveries, and
inventions and the like conceived, made, developed or acquired at any time by
Executive individually or, with others during Executive’s employment which
relate to the Company business, products or services.
     (d) Trade Secrets.
     (1) Executive agrees that Executive will hold in a fiduciary capacity for
the benefit of the Company, and any of its affiliates, and will not directly or
indirectly use or disclose, any “Trade Secret” that Executive may have acquired
during the term of Executive’s employment by the Company or any of its
affiliates for so long as such information remains a Trade Secret.
     (2) The term “Trade Secret” means information, including, but not limited
to, technical or nontechnical data, formulas, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that (a) derives economic value, actual or potential, from not being generally
known to, and not being generally readily ascertainable by proper means by any
other person who can obtain economic value from

10



--------------------------------------------------------------------------------



 



its disclosure or use and (b) is the subject of reasonable efforts by the
Company and any of its affiliates to maintain its secrecy.
     (3) This Section 7(d) and Section 7(e) are intended to provide rights to
the Company which are in addition to, and not in lieu of, those rights the
Company has under the common law or applicable statutes for the protection of
Trade Secrets. Any provision under applicable trade secret law that provides the
Company with more liberal or generous protection of its Trade Secrets shall
prevail over any narrower protection afforded by this Agreement.
     (e) Confidential Information.
     (1) Executive, while employed under this Employment Agreement and
thereafter during the Restricted Period, shall hold in a fiduciary capacity for
the benefit of the Company and any of its affiliates, and shall not directly or
indirectly use or disclose, any “Confidential Information” that Executive may
have acquired (whether or not developed or compiled by Executive and whether or
not Executive is authorized to have access to such information) during the term
of, and in the course of, or as a result of Executive’s employment by the
Company or any of its affiliates. Notwithstanding anything to the contrary in
this Agreement, the foregoing durational limitation shall not apply to any
Confidential Information that constitutes a “Trade Secret” and Executive’s
obligation to hold in confidence and not use such Trade Secret Confidential
Information shall continue for as long as the information retains its status as
a Trade Secret.
     (2) The term “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company or any of its affiliates
relating to their business, including, without limitation, Trade Secrets,
customer lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
legal advice and communications with the Company’s counsel, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personal
acquisition plans (not otherwise included in the definition of a Trade Secret
under this Employment Agreement) that has not become generally available to the
public by the act of one who has the right to disclose such information without
violating any right of the Company or any of its affiliates. Confidential
Information may include, but not be limited to, future business plans, licensing
strategies, advertising campaigns, information regarding customers, executives
and independent contractors and the terms and conditions of this Employment
Agreement.
     (f) Non-Solicitation of Employees. Executive (i) while employed under this
Employment Agreement shall not, either directly or indirectly, solicit or
attempt to induce any other officer, employee or independent contractor of the
Company or any of its affiliates to terminate his or her employment or other
relationship with the Company or any of its affiliates

11



--------------------------------------------------------------------------------



 



and shall not assist any other person or entity in such a solicitation
(regardless of whether any such officer, employee or independent contractor
would commit a breach of contract by terminating his or her employment), and
(ii) during that part of the Restricted Period following Executive’s Date of
Termination, shall not, either directly or indirectly, solicit or attempt to
induce any other officer, employee or independent contractor of the Company or
any of its affiliates with whom Executive had contact, knowledge of, or
association in the course of Executive’s employment with the Company or any of
its affiliates as the case may be, during the twelve month period immediately
preceding the beginning of the Restricted Period, to terminate his or her
employment or other relationship with the Company or any of its affiliates and
shall not assist any other person or entity in such a solicitation (regardless
of whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment).
     (g) Non-Solicitation of Customers. Executive understands and agrees that
the relationship between the Company and each of its “Protected Customers”
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use and that any such actions by Executive would constitute a
material breach of this Employment Agreement as well as a breach of Executive’s
duties of loyalty to the Company as a senior executive officer. Accordingly,
Executive hereby agrees that, during the Restricted Period, Executive shall not,
without the prior written consent of the Company, directly or indirectly, on
Executive’s own behalf or as a Principal or Representative of any Person,
solicit or attempt to solicit a Protected Customer for the purpose of providing
or selling or having a Company Competitor provide Competitive Services to the
Protected Customer.
     (h) Non-Competition. During the Term and during the Restricted Period,
Executive shall not, without the Company’s express prior written consent,
directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any Person other than the Company or an affiliate of the
Company provide services to, invest in, lend funds to, advise, consult with,
represent, be employed by or contract with a Company Competitor where such
relationship involves substantial similarity to one or more material aspects of
Executive’s relationship with Company and where it could reasonably be concluded
that such relationship is adverse to the legitimate business interests of the
Company or Executive’s contractual commitments to and corporate duties of
loyalty to the Company (a “Competing Position”). After Executive’s Date of
Termination, the foregoing restrictions shall apply only to affiliations or
relationships with a Company Competitor whose primary business location is in
the continental United States. The parties acknowledge that the Company’s
business extends throughout and beyond the continental United States and that as
the Company’s Executive Vice President and Chief Operating Officer, Executive
can be deemed to be providing services to the Company and serving the Company
throughout this entire geographic area. Nothing in the foregoing covenants shall
prevent or limit Executive from owning a passive interest of not more than one
percent (1%) of the equity of a Company Competitor if the equity is listed and
traded on the New York Stock Exchange or NASDAQ provided that neither such
ownership nor any contract or other right gives Executive control of the entity
in which Executive owns equity.
     (i) Non-Disparagement. The Executive agrees not to make false, misleading
or disparaging statements regarding the Company, its management (including
individual executives or managers) or practices, and agrees not to take any
action that disrupts or impairs the

12



--------------------------------------------------------------------------------



 



Company’s normal, ongoing business operations, or that harms the Company’s
reputation with its employees, customers, suppliers, or the public. Executive
understands that the foregoing provision does not apply on occasions when
Executive is subpoenaed or ordered by a court or other governmental authority to
testify or give evidence and must, of course, respond truthfully, or to conduct
otherwise protected by the Sarbanes-Oxley Act.
     (j) Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this Section 7 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable and necessary to protect the Company’s legitimate business interests.
The Company in addition shall have the right to take such other action as the
Company deems necessary or appropriate to compel compliance with the provisions
of this Section 7.
     (k) Remedy for Breach. Executive agrees that the remedies at law of the
Company for any actual or threatened breach by Executive of the covenants in
this Section 7 would be inadequate and that the Company shall be entitled to
seek specific performance of the covenants in this Section 7, including entry of
an ex-parte , temporary restraining order in state or federal court, preliminary
and permanent injunctive relief against activities in violation of this
Section 7, or both, or other appropriate judicial remedy, writ or order, in
addition to any damages and legal expenses which the Company may be legally
entitled to recover. Executive acknowledges and agrees that the covenants in
this Section 7 shall be construed as agreements independent of any other
provision of this or any other agreement between the Company and Executive, and
that the existence of any claim or cause of action by Executive against the
Company, whether predicated upon this Employment Agreement or any other
agreement, shall not constitute a defense to the enforcement by the Company of
such covenants.
     (l) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Employment Agreement shall be
considered and construed as separate and independent covenants. Should any part
or provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Employment Agreement. If any
portion of the foregoing provisions is found to be invalid or unenforceable
because its duration, the territory, the definition of activities or the
definition of information covered is considered to be invalid or unreasonable in
scope, the invalid or unreasonable term shall be redefined, or a new enforceable
term provided, such that the intent of the Company and Executive in agreeing to
the provisions of this Employment Agreement will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws.
     (m) Reformation. The parties hereunder agree that it is their intention
that the provisions of this Section 7 be enforced in accordance with their terms
to the maximum extent possible under applicable law. The parties further agree
that, in the event any tribunal of competent jurisdiction shall find that any
provision hereof is not enforceable in accordance with its terms, the tribunal
shall reform these covenants such that they shall be enforceable to the maximum
extent permissible at law.

13



--------------------------------------------------------------------------------



 



SECTION 8. MISCELLANEOUS
     (a) Non-Exclusivity of Rights. Nothing in this Employment Agreement shall
prevent or limit Executive’s continuing or future participation in any employee
benefit plan, program, policy or practice provided by the Company and for which
Executive may qualify, except as specifically provided herein. Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
employee benefit plan, policy, practice or program of the Company, its
subsidiaries or any of its affiliated companies at or subsequent to the Date of
Termination (other than severance benefits) shall be payable in accordance with
such plan, policy, practice or program except as explicitly modified by this
Employment Agreement.
     (b) Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company shall be
sent to: Emageon Inc., 1200 Corporate Drive, Suite 200, Birmingham, Alabama
35242. Attention: General Counsel. Notices and communications to Executive shall
be sent to the address Executive most recently provided to the Company.
     (c) No Waiver. No failure by either the Company or Executive at any time to
give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Employment Agreement shall be deemed a waiver of
any provisions or conditions of this Employment Agreement.
     (d) Alabama Law. This Employment Agreement shall be governed by Alabama law
without reference to the choice of law principles thereof.
     (e) Assignment. This Employment Agreement shall be binding upon and inure
to the benefit of the Company and any successor to all or substantially all of
the business or assets of the Company. The Company may assign this Employment
Agreement to any affiliate or successor, and no such assignment shall be treated
as a termination of Executive’s employment under this Employment Agreement.
Executive’s rights and obligations under this Employment Agreement are personal
and shall not be assigned or transferred.
     (f) Other Agreements. This Employment Agreement supercedes, replaces and
merges any and all previous agreements and understandings regarding all the
terms and conditions of Executive’s employment relationship with the Company,
and this Employment Agreement constitutes the entire agreement between the
Company and Executive with respect to such terms and conditions.
     (g) Amendment. No amendment to this Employment Agreement shall be effective
unless it is in writing and signed by the Company and by Executive.
     (h) Invalidity. If any part of this Employment Agreement is held by a court
of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement.

14



--------------------------------------------------------------------------------



 



     (i) Disputes; Legal Fees; Indemnification.
     (1) Disputes — All claims by Executive for compensation and benefits under
this Employment Agreement shall be in writing and shall be directed to and be
determined by the Board. Any denial by the Board of a claim for benefits under
this Employment Agreement shall be provided in writing to Executive within
30 days of such decision and shall set forth the specific reasons for the denial
and the specific provisions of this Employment Agreement relied upon. The Board
shall afford a reasonable opportunity to Executive for a review of its decision
denying a claim and shall further allow Executive to appeal in writing to the
Board a decision of the Board within sixty (60) days after notification by the
Board that Executive’s claim has been denied. To the extent permitted by
applicable law, any further dispute or controversy arising under or in
connection with this Employment Agreement shall be settled exclusively by
arbitration in Birmingham, Alabama, in accordance with the commercial
arbitration rules of the American Arbitration Association then in effect.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
     (2) Legal Fees. If Executive terminates his employment for Good Reason or
if the Company involuntarily terminates Executive without Cause, then, in the
event Executive incurs legal fees and other expenses in seeking to obtain or to
enforce any rights or benefits provided by this Employment Agreement, the
Company will reimburse Executive’s fees and expenses as incurred quarterly,
including, without limitation, reasonable attorneys’ fees and expenses, experts’
fees and expenses, investigative fees, and travel expenses, in connection with
such dispute, provided that (i) Executive provides the Company with written
documentation substantiating the amount of such fees and expenses, and
(ii) Executive prevails on at least one material issue in such dispute or an
arbitrator does not determine that Executive’s legal positions were frivolous or
without legal foundation. The Company will make such reimbursement payments
quarterly based on the written substantiation documentation submitted by
Executive to the Company during the prior quarter. In no event will any
reimbursement be made later than the end of the calendar year next following the
calendar year in which the expense was incurred by Executive. Executive must
provide such written substantiation in time for the Company to make such
reimbursement by such deadline. In the event Executive does not so prevail or in
the event of a determination by the arbitrator that his legal positions were
frivolous or without legal foundation (in either case, a “Resolution”),
Executive will repay to the Company any amounts previously reimbursed by it
within a reasonable period of time not to exceed 60 days following the date of
the Resolution. The amount of expenses eligible for reimbursement under this
Section 8(i)(2) during a calendar year will not affect the amount of expenses
eligible for reimbursement under this Section 8(i)(2) in another calendar year,
and the right to such reimbursement is not subject to liquidation or exchange
for another benefit from the Company. Except to the extent provided in the
preceding sentence, each party shall pay its own legal fees and other expenses
associated with any dispute under this Employment Agreement.
     (3) Indemnification. During the Term of this Employment Agreement and after
Executive’s termination, the Company shall indemnify Executive and hold
Executive harmless from and against any claim, loss or cause of action arising
from or

15



--------------------------------------------------------------------------------



 



out of Executive’s performance as an officer, director or employee of the
Company or any of its subsidiaries or other affiliates or in any other capacity,
including any fiduciary capacity, in which Executive serves at the Company’s
request, in each case to the maximum extent permitted by law and under the
Company’s Articles of Incorporation and By-Laws (the “Governing Documents”),
provided that in no event shall the protection afforded to Executive hereunder
be less than that afforded under the Governing Documents as in effect on the
date of this Employment Agreement except for changes mandated by law.
     IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement as of the date first above written to be effective on the Effective
Date.

                  EMAGEON INC.    
 
           
 
  By:    /s/ Charles A. Jett, Jr.    
 
     
 
Charles A. Jett, Jr.    
 
  Its:   President & Chief Executive Officer    
 
                EXECUTIVE:    
 
       /s/ Chris E. Perkins                   Chris E. Perkins    

16